Exhibit 10.59

AMENDMENT NO. 6 TO LOAN AND SECURITY AGREEMENT,

AND WAIVER

as of March 31, 2013

Wells Fargo Bank, National Association, as Agent

110 East Broward Boulevard, Suite 1100

Ft. Lauderdale, Florida 33301

Ladies and Gentlemen:

WELLS FARGO BANK, NATIONAL ASSOCIATION, in its capacity as agent (in such
capacity, “Agent”) pursuant to the Loan Agreement (as hereinafter defined)
acting for and on behalf of the Secured Parties (as defined in the Loan
Agreement), and the parties to the Loan Agreement as lenders (individually, each
a “Lender” and collectively, “Lenders”) have entered into financing arrangements
pursuant to which Agent and Lenders may make loans and advances and provide
other financial accommodations to LIGHTING SCIENCE GROUP CORPORATION, a Delaware
corporation (“Lighting Science”), as set forth in the Loan and Security
Agreement, dated November 22, 2010, by and among Lighting Science, the other
Borrowers (as defined in the Loan Agreement), BIOLOGICAL ILLUMINATION, LLC, a
Delaware limited liability company (“Biological”), LSGC, LLC, a Delaware limited
liability company (“LSGC”, and together with Biological and any other Person
that at any time after the date hereof becomes a Guarantor, each individually a
“Guarantor” and collectively, “Guarantors”), Agent and Lenders, as amended by
the Amendment No. 1 to Loan and Security Agreement, dated as of April 22, 2011,
Amendment No. 2 to Loan and Security Agreement and Consent, dated as of May 6,
2011, Amendment No. 3 to Loan and Security Agreement and Waiver, dated as of
August 5, 2011 (“Amendment No. 3 to Loan Agreement”), Amendment No. 4 to Loan
and Security Agreement, Consent and Waiver, dated as of September 20, 2011
(“Amendment No. 4 to Loan Agreement”), Amendment No. 5 to Loan and Security
Agreement dated as of February 24, 2012 (“Amendment No. 5 to Loan Agreement”)
and this Amendment No. 6 to Loan and Security Agreement and Waiver (“Amendment
No. 6 to Loan Agreement”) (as the same now exists or may hereafter be amended,
modified, supplemented, extended, renewed, restated or replaced, the “Loan
Agreement”), and the other Financing Agreements (as defined in the Loan
Agreement). Capitalized terms not otherwise defined herein shall have the
respective meanings ascribed thereto in the Loan Agreement.

Borrowers and Guarantors have requested that Agent and Lenders (a) waive the
Event of Default under the Loan Agreement resulting from the establishment by
Borrowers of a Subsidiary, Lighting Science India Private Limited, a private
limited company formed under the laws of India (“LS India”) without obtaining
prior consent of Required Lenders, in breach of Section 9.10 of the Loan
Agreement (the “Existing Default”), and (b) make certain other amendments to the
Loan Agreement and other Financing Agreements as set forth herein, which Agent
and Lenders are willing to do subject to the terms and conditions set forth in
this Amendment No. 6 to Loan Agreement.



--------------------------------------------------------------------------------

The parties hereto wish to enter into this Amendment No. 6 to Loan Agreement to
evidence and effectuate such amendments and certain other agreements relating
thereto, in each case subject to the terms and conditions and to the extent set
forth herein.

In consideration of the premises and covenants set forth herein and other good
and valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, the parties hereto agree as follows:

1. Interpretation. All capitalized terms used herein shall have the meanings
assigned thereto in the Loan Agreement and the other Financing Agreements,
unless otherwise defined herein.

2. Amendments to Loan Agreement.

(a) Additional Definitions. As used herein, the following terms shall have the
meanings given to them below, and the Loan Agreement and the other Financing
Agreements are hereby amended to include, in addition and not in limitation, the
following definitions:

“Amendment No. 6 to Loan Agreement” shall mean Amendment No. 6 to Loan and
Security Agreement, Consent and Waiver, dated as of March     , 2013, by and
among Borrowers, Guarantors, Agent and the Lenders, as the same now exists or
may hereafter be amended, modified, supplemented, extended, renewed, restated or
replaced.

“Availability Block” shall mean $0; except, that, from and after the
Availability Block Establishment Date, the Availability Block shall mean the
amount of $2,500,000 if, on the Availability Block Establishment Date, (a) for
the nine (9) month ending September 30, 2013, EBITDA for the Borrowers, on a
consolidated basis, is greater than ($20,229,000) and (b) on November 22, 2013,
Excess Availability is less than $10,000,000.

“Availability Block Establishment Date” shall mean November 22, 2013.

“Excess Current Asset Availability” shall mean the amount, as determined by
Agent, calculated at any date, equal to: (a) the lesser of: (i) the Current
Asset Availability and (ii) the Current Asset Availability Loan Limit (in each
case under (i) or (ii), without duplication, after giving effect to any Reserves
other than any Reserves in respect of Letter of Credit Obligations), minus
(b) the sum of: (i) the amount of all then outstanding and unpaid Obligations
(but not including for this purpose Obligations arising pursuant to any
guarantees in favor of Agent and Lenders of the Obligations of the other
Borrowers or the then outstanding aggregate principal amount of any outstanding
Letter of Credit Obligations or any Loans made based upon Supplemental Loan
Availability), plus (ii) the amount of all Reserves then established in respect
of Letter of Credit Obligations.

“Maximum Facility Amount” shall mean the amount of $50,000,000.

 

2



--------------------------------------------------------------------------------

(b) Current Asset Availability. The definition of “Current Asset Availability”,
as set forth in Amendment No. 3, is hereby amended and restated in its entirety
as follows:

““Current Asset Availability” shall mean (a) the sum of: (i) eighty-five
(85%) percent of the Eligible Accounts, plus (ii) the lesser of (A) the sum of
(1) the lesser of (x) fifteen (15%) percent multiplied by the Value of the
Eligible Inventory consisting of raw materials or (y) eighty-five (85%) percent
of the Net Recovery Percentage multiplied by the Value of such Eligible
Inventory consisting of raw materials plus (2) the lesser of (x) sixty
(60%) percent multiplied by the Value of the Eligible Inventory consisting of
finished goods or (y) eighty-five (85%) percent of the Net Recovery Percentage
multiplied by the Value of such Eligible Inventory consisting of finished goods
or (B) the Inventory Loan Limit, plus (iii) Qualified Cash, less (b) Reserves
less (c) the Availability Block.”

(c) Current Asset Availability Loan Limit. The definition of “Current Asset
Availability Loan Limit”, as set forth in Amendment No. 3, is hereby amended and
restated in its entirety as follows:

““Current Asset Availability Loan Limit” shall mean $25,000,000 less the
Availability Block.”

(d) Maximum Credit. The definition of “Maximum Credit”, as set forth in
Section 1.107 of the Loan Agreement, is hereby amended and restated in its
entirety as follows:

““Maximum Credit” shall mean the amount of $50,000,000 minus the Availability
Block.”

(e) LIBOR. The definition of “LIBOR”, as set forth in Section 1.98 of the Loan
Agreement, is hereby amended and restated in its entirety as follows:

““LIBOR” shall mean the per annum rate appearing on Macro*World’s
(https://capitalmarkets.mworld.com; the “Service”) Page BBA LIBOR — USD (or on
any successor or substitute page of such Service, or any successor to or
substitute for such Service) for three (3) month LIBOR, which determination
shall be made by Agent and shall be conclusive in the absence of manifest
error.”

(f) Quarterly Average Excess Availability. The definition of “Quarterly Average
Excess Availability”, as set forth in Section 1.124 of the Loan Agreement, is
hereby amended and restated in its entirety as follows.

““Quarterly Average Excess Availability” shall mean, for any calendar quarter,
the daily average of the aggregate amount of Excess Current Asset Availability
for such calendar quarter.”

(g) ULF Amount. The definition of “ULF Amount”, as set forth in Section 1.146 of
the Loan Agreement, is hereby amended and restated in its entirety as follows:

““ULF Amount” shall mean (a) if the aggregate face amount of Pledged Letters of
Credit is less than the Supplemental Loan Availability Loan Limit, an amount
equal to the Maximum Facility Amount less the aggregate face amount of the
Pledged Letters of Credit, or (b) if the aggregate face amount of Pledged
Letters of Credit is equal to or greater than Supplemental Loan Availability
Loan Limit, an amount equal to the Current Asset Availability Loan Limit.”

 

3



--------------------------------------------------------------------------------

(h) Extension of Maturity Date. The first sentence of Section 13.1 of the Loan
Agreement is hereby amended and restated in its entirety as follows:

“This Agreement and the other Financing Agreements shall become effective as of
the date set forth on the first page hereof and shall continue in full force and
effect for a term ending on April 2, 2014 (the “Maturity Date”).”

(i) Early Termination Fee. The table set forth in Section 13.1(c) of the Loan
Agreement is hereby amended and restated in its entirety as follows:

 

“Amount    Period (i) 2% of Maximum Facility Amount    From the date hereof to
and including the first anniversary of the date hereof. (ii) 1% of Maximum
Facility Amount    After the first anniversary of the date hereof to and
including the second anniversary of the date hereof. (iii) 0.50% of Maximum
Facility Amount    After the second anniversary of the date hereof to but not
including the third anniversary of the date hereof.”

(j) Advances to Affiliates. Section 9.12(b) of the Loan Agreement is hereby
amended and restated in its entirety as follows:

“(b) make any payments (whether by dividend, loan or otherwise) of management,
consulting or other fees for management or similar services, or of any
Indebtedness owing to any officer, employee, shareholder, director or any other
Affiliate of such Borrower or Guarantor, except (i) reasonable compensation to
officers, employees and directors for services rendered to such Borrower or
Guarantor in the ordinary course of business; (ii) regularly scheduled payments
by Borrowers and Guarantors to Sponsor of the quarterly “Services Fees” (as
defined in the Sponsor Management Agreement as in effect on the date hereof);
provided, that, as of the date of any payment of such management fee, and after
giving effect thereto, no Default or Event of Default shall exist or have
occurred; (iii) advances or payments to or for the benefit of Lighting Science
Mexico in the ordinary course of business for general operating, working capital
and other proper corporate or limited liability company purposes (as applicable)
of Lighting Science Mexico in an

 

4



--------------------------------------------------------------------------------

aggregate amount not to exceed (A) $500,000 in the aggregate from and after the
date hereof through and including June 30, 2011, (B) with respect to the period
commencing on July 1, 2011 through and including the period ending November 30,
2011, $750,000 during any fiscal month of Borrowers and Guarantors, (C) with
respect to the fiscal month ending December 31, 2011, $860,000 during such
fiscal month of Borrowers and Guarantors, (D) with respect to the period
commencing on January 1, 2012 through and including the period ending March 31,
2012, $1,400,000 (or such other amount agreed to by Agent in good faith and in
exercise of reasonable (from the perspective of an asset based secured lender)
business judgment) during any fiscal month of Borrowers and Guarantors, (E) with
respect to the period commencing on April 1, 2012 through and including the
period ending September 30, 2012, $1,500,000 (or such other amount agreed to by
Agent in good faith and in exercise of reasonable (from the perspective of an
asset based secured lender) business judgment) during any fiscal month of
Borrowers and Guarantors, and (F) with respect to the period commencing on
October 1, 2012 and for each fiscal month thereafter, $1,800,000 (or such other
amount agreed to by Agent in good faith and in exercise of reasonable (from the
perspective of an asset based secured lender) business judgment) during any
fiscal month of Borrowers and Guarantors; (iv) advances or payments to or for
the benefit of any Subsidiaries of Borrowers (other than Lighting Science Mexico
and any Subsidiary of Borrowers that is a Guarantor) in the ordinary course of
business for general operating, working capital and other proper corporate or
limited liability company purposes (as applicable) of such Subsidiaries in an
aggregate amount not to exceed (A) from the closing date of Amendment No. 6 up
to October 1, 2013, $500,000 during any fiscal month of Borrowers and
Guarantors, and (B) from and after October 1, 2013, $250,000 (or such other
amount agreed to by Agent in good faith and in exercise of reasonable (from the
perspective of an asset based secured lender) business judgment) during any
fiscal month of Borrowers and Guarantors; (v) so long as a Borrower or Guarantor
is treated as a flow-through entity for tax purposes, such Borrower or Guarantor
may distribute to its parent, to the extent actually payable by such parent to
the applicable taxing authority, with respect to each taxable year an aggregate
amount equal to the product of (A) the maximum combined federal and state income
tax rate applicable to corporations doing business in the state to which such
parent allocates at least ten (10%) percent of its taxable income and which has
the highest such rate (or the state in which such parent allocates more income
than any other state, if it doesn’t allocate at least ten (10%) percent of its
taxable income to any state) multiplied by (B) the excess of the taxable income
of such parent for such taxable year over the taxable losses of such parent for
all prior taxable years that have not previously been used to reduce taxable
income pursuant to this clause (b)(iii); or (vi) the LSGC Holdings II
Indebtedness as permitted under Section 9.9(g) hereof;

3. Extension of Pledged Letters of Credit. On or prior to the date hereof, the
stated expiry date of the Ares Letter of Credit shall be extended to a date not
earlier than April 2, 2014.

 

5



--------------------------------------------------------------------------------

4. Waiver of Existing Default/Pledge of Capital Stock of LS India.

(a) Pursuant to Borrowers’ and Guarantors’ request, subject to the terms and
conditions contained herein, Agent and Lenders hereby waive the Existing
Default; provided, that, (i) within ten (10) Business Days of the date hereof,
Agent shall have received (A) true, correct and complete copies of all
agreements, documents and instruments relating to the incorporation and/or
formation of LS India, including, but not limited to, the certificate or
certificates of incorporation and/or formation to be filed with each appropriate
foreign jurisdiction, to the extent applicable (with a copy as filed promptly
after such filing); and (B) Borrower shall, upon the request of Lender,
(1) execute and deliver to Agent a pledge and security agreement, in form and
substance reasonably satisfactory to Agent, granting to Lender a first pledge of
and lien on all of the issued and outstanding shares of Capital Stock of LS
India (it being understood and agreed that with respect to Capital Stock of LS
India, Borrower shall only be required to pledge sixty-five (65%) percent of all
of the issued and outstanding shares of Capital Stock of LS India entitled to
vote, together with stock or membership interest powers (as applicable) with
respect thereto duly executed in blank (or otherwise take such actions as Agent
shall reasonably require with respect to Agent’s security interests therein);
and (2) Borrower shall execute and deliver such other agreements, documents and
instruments as Lender may reasonably request in connection therewith.

(b) Agent and Lenders have not waived and are not by this agreement waiving, and
have no present intention of waiving, any Default or Event of Default other than
the Existing Default, which may have occurred prior to the date hereof, or may
be continuing on the date hereof or any Event of Default which may occur after
the date hereof, other than the Existing Default, whether the same or similar to
the Existing Default or otherwise. Agent and Lenders reserve the right, in their
discretion, to exercise any or all of its or their rights and remedies arising
under the Financing Agreements, applicable law or otherwise, as a result of any
other Events of Default which may have occurred prior to the date hereof, or are
continuing on the date hereof, or any Event of Default which may occur after the
date hereof, whether the same or similar to the Existing Default or otherwise
upon or after the rescission and termination of the waiver provided for in
Section 4(a) above. Nothing contained herein shall be construed as a waiver of
the failure of Borrowers and Guarantors to comply with the terms of the Loan
Agreement and the other Financing Agreements after such time.

5. Amendment Fee. In addition to all other fees, charges, interest and expenses
payable by Borrowers to Agent and Lenders under the Loan Agreement and the other
Financing Agreements, Borrowers shall pay to Agent, for the account of the
Lenders party hereto (to the extent and in accordance with the arrangements by
and among the Lenders party hereto), an amendment fee in the amount of $40,000,
which fee shall be fully earned and payable on the date hereof. The foregoing
fee may be charged to any loan account of Borrowers maintained by Agent.

6. Acknowledgment of Obligations, Security Interests and Financing Agreements.

(a) Acknowledgment of Obligations. Borrowers and Guarantors hereby acknowledge,
confirm and agree that Borrowers are unconditionally indebted to Agent and
Lenders as of the close of business on March 27, 2013, in respect of the Loans
and all other Obligations in the aggregate principal amount of not less than
$9,203,547.15, together with interest accrued and accruing thereon, and all
fees, costs, expenses and other sums and charges now or hereafter payable by
Borrowers to

 

6



--------------------------------------------------------------------------------

Agent and Lenders pursuant to the Loan Agreement and the other Financing
Agreements, all of which are unconditionally owing by Borrowers to Agent and
Lenders pursuant to the Financing Agreements, in each case without offset,
defense or counterclaim of any kind, nature or description whatsoever.

(b) Acknowledgment of Security Interests. Borrowers and Guarantors hereby
acknowledge, confirm and agree that Agent and Secured Parties have, and shall
continue to have, valid, enforceable and perfected security interests in and
liens upon the Collateral heretofore granted by Borrowers and Guarantors to
Agent and Secured Parties pursuant to the Financing Agreements or otherwise
granted to or held by Agent and Secured Parties.

(c) Binding Effect of Financing Agreements. Borrowers and Guarantors hereby
acknowledge, confirm and agree that: (i) each of the Financing Agreements to
which Borrowers and Guarantors are a party has been duly executed and delivered
to Agent and Secured Parties by Borrowers and Guarantors, and each is in full
force and effect as of the date hereof, (ii) the agreements and obligations of
Borrowers and Guarantors contained in such Financing Agreements to which they
are a party and in this Agreement constitute the legal, valid and binding
Obligations of Borrowers and Guarantors, enforceable against them in accordance
with its terms, except as enforcement may be limited by bankruptcy, insolvency,
reorganization, moratorium or other similar laws relating to or limiting
creditors’ rights generally or by equitable principles relating to
enforceability, and Borrowers and Guarantors have no valid defense to the
enforcement of such Obligations, and (iii) Agent and Secured Parties is and
shall be entitled to the rights, remedies and benefits provided for in the
Financing Agreements and pursuant to applicable law, but subject to the terms
and conditions of this Agreement.

7. Representations, Warranties and Covenants. Each Borrower and each Guarantor
hereby represents, warrants and covenants to Agent and Lenders the following
(which shall survive the execution and delivery of this Amendment No. 6 to Loan
Agreement), the truth and accuracy of which are a continuing condition of the
making of Loans to Borrowers:

(a) this Amendment No. 6 to Loan Agreement and each other agreement or
instrument to be executed and delivered by Borrowers and Guarantors in
connection herewith (collectively, together with this Amendment No. 6 to Loan
Agreement, the “Amendment Documents”) have been duly authorized, executed and
delivered by all necessary corporate or limited liability company action (as
applicable) on the part of Borrowers and Guarantors which are a party hereto and
thereto and, if necessary, their respective stockholders, as the case may be,
and the agreements and obligations of Borrowers and Guarantors, as the case may
be, contained herein and therein constitute the legal, valid and binding
obligations of Borrowers and Guarantors, enforceable against them in accordance
with their terms, except as enforceability is limited by bankruptcy, insolvency,
reorganization, moratorium or other laws relating to or affecting generally the
enforcement of creditors’ rights and except to the extent that availability of
the remedy of specific performance or injunctive relief is subject to the
discretion of the court before which any proceeding therefor may be brought;

(b) the execution, delivery and performance of the Amendment Documents (i) are
all within Borrowers’ and Guarantors’ respective corporate or limited liability
company powers (as applicable), (ii) are not in contravention of law or the
terms of Borrowers’ or Guarantors’ certificate

 

7



--------------------------------------------------------------------------------

or articles of organization or formation, operating agreement or other
organizational documentation, or any indenture, agreement or undertaking to
which Borrowers or Guarantors are a party or by which Borrowers or Guarantors or
their respective property are bound and (iii) shall not result in the creation
or imposition of any lien, claim, charge or encumbrance upon any of the
Collateral, except in favor of Agent and Lender pursuant to the Loan Agreement
and the other Financing Agreements as amended hereby;

(c) all of the representations and warranties set forth in the Loan Agreement
and the other Financing Agreements, each as amended hereby, are true and correct
in all material respects on and as of the date hereof, as if made on the date
hereof, except to the extent any such representation or warranty is made as of a
specified date, in which case such representation or warranty shall have been
true and correct as of such date; and

(d) no Default or Event of Default exists as of the date of this Amendment No. 6
to Loan Agreement (other than the Existing Default, which is waived pursuant to
Section 4(a) hereunder).

8. Conditions Precedent. This Amendment No. 6 to Loan Agreement shall not become
effective unless all of the following conditions precedent have been satisfied
in full, as determined by Agent:

(a) the receipt by Agent of an original (or faxed or electronic copy) of this
Amendment No. 6 to Loan Agreement, duly authorized, executed and delivered by
Borrowers, Guarantors, Agent and Lenders;

(b) the receipt by Agent of the item set forth in Section 3 hereof, and the fee
payable under Section 5 hereof; and

(c) immediately prior (other than the Existing Default), and immediately after
giving effect to the amendments, waivers and agreements set forth herein, there
shall exist no Default or Event of Default.

9. Effect of this Amendment. Except as modified pursuant hereto, no other
changes or modifications to the Financing Arrangements are intended or implied
and in all other respects the Financing Agreements are hereby specifically
ratified, restated and confirmed by all parties hereto as of the effective date
hereof. To the extent of conflict between the terms of this Amendment No. 6 to
Loan Agreement and the other Financing Agreements, the terms of this Amendment
No. 6 to Loan Agreement shall control. The Loan Agreement and this Amendment
No. 6 to Loan Agreement shall be read and construed as one agreement.

10. Further Assurances. The parties hereto shall execute and deliver such
additional documents and take such additional action as may be necessary or
desirable to effectuate the provisions and purposes of this Amendment No. 6 to
Loan Agreement.

11. Governing Law. The validity, interpretation and enforcement of this
Amendment No. 6 to Loan Agreement and any dispute arising hereunder, whether in
contract, tort, equity or otherwise, shall be governed by the internal laws of
the State of New York, but excluding any principles of conflicts of law or other
rule of law that would cause the application of the law of any jurisdiction
other than the laws of the State of New York.

 

8



--------------------------------------------------------------------------------

12. Binding Effect. This Amendment No. 6 to Loan Agreement shall be binding upon
and inure to the benefit of each of the parties hereto and their respective
successors and assigns.

13. Counterparts. This Amendment No. 6 to Loan Agreement may be executed in any
number of counterparts, but all of such counterparts shall together constitute
but one and the same agreement. In making proof of this Amendment No. 6 to Loan
Agreement, it shall not be necessary to produce or account for more than one
counterpart thereof signed by each of the parties hereto. Delivery of an
executed counterpart of this Amendment No. 6 to Loan Agreement by telecopier or
other electronic method of communication shall have the same force and effect as
delivery of an original executed counterpart of this Amendment No. 6 to Loan
Agreement. Any party delivering an executed counterpart of this Amendment No. 6
to Loan Agreement by telecopier or other electronic method of communication also
shall deliver an original executed counterpart of this Amendment No. 6 to Loan
Agreement, but the failure to deliver an original executed counterpart shall not
affect the validity, enforceability, and binding effect of this Amendment No. 6
to Loan Agreement as to such party or any other party.

[Remainder of Page Intentionally Left Blank]

 

9



--------------------------------------------------------------------------------

By the signature hereto of their duly authorized officers, the parties hereto
agree as set forth herein.

 

Very truly yours, BORROWER: LIGHTING SCIENCE GROUP CORPORATION By:  

/s/ Thomas C. Shields

Name:   Thomas C. Shields Title:   Chief Financial Officer GUARANTORS:
BIOLOGICAL ILLUMINATION, LLC By:  

/s/ Fred Maxik

Name:   Fred Maxik Title:   Manager LSGC, LLC, as Guarantor By:   Lighting
Science Group Corporation, its sole member By:  

/s/ Thomas C. Shields

Name:   Thomas C. Shields Title:   Assistant Secretary

[Signatures Continued on Next Page]

[Signature Page to Amendment No. 6 to LSA and Waiver]



--------------------------------------------------------------------------------

[Signatures Continued from Prior Page]

 

AGREED: AGENT AND LENDER: WELLS FARGO BANK, NATIONAL ASSOCIATION By:  

/s/ Wanda Alverio

Name:  

Wanda Alverio

Title:  

Vice President

 

[Signature Page to Amendment No. 6 to LSA and Waiver]